                                     UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF CALIFORNIA

  In re:                                                            Case No.:
  Michael A Lopez                                                   16-00065-LA13


                                                                                     CHANGE OF ADDRESS


          Change of Address For:                     Debtor(s)                         Creditor's Noticing/Mailing Address
                                                     Debtor                         ✔ Creditor's Payment Address
                                                     Joint Debtor

ATTORNEYS WHO WISH TO MAKE A CHANGE OF ADDRESS MUST USE OUR E-FILING WEBSITE.


                                                            OLD ADDRESS
                                    BSI Financial Services
           NAME:
                                    1425 Greenway Drive, Ste 400
           MAILING ADDRESS:
                                    Irving TX 75038
           CITY, STATE, ZIP:
                                    972-347-4335
           TELEPHONE NO.:



                                                            NEW ADDRESS
                                     BSI Financial Services
            NAME:
                                     314 S. Franklin Street
            MAILING ADDRESS:
                                              Titusville PA 16354
            CITY, STATE, ZIP:
                                              972-347-4335
            TELEPHONE NO.:




       Check here if you are a Debtor or Joint Debtor and you receive court orders and notices by email through the
 Debtor Electronic Bankruptcy Noticing Program (DeBN) rather than by U.S. mail to your mailing address. Please provide
 your DeBN account number(s) below (DeBN account numbers can be located in the subject title of all emailed court orders
 and notices. To change your e-mail address(s) for the DeBN program, use EDC Form 3-321 (Debtor’s Electronic Noticing
 Request), select Update to Account Information, and include your new email address at the bottom of the form.

          Debtor’s DeBN account number_____________________________

          Joint Debtor’s DeBN account number_____________________________________


          5/1/2018
 Dated:
                                   Kristin A. Zilberstein
 Requestor’s Name:
                                   /s/ Kristin A. Zilberstein
 Requestor’s Signature:
                                   Authorized Agent for BSI Financial Services
                                   Title, if applicable (Corporate Officer, partner, or agent)


 EDC 2-085 (Rev. 4/18/16)
 1   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
     Jennifer R. Bergh, Esq. (SBN 305219)
 2   Kristin A. Zilberstein, Esq. (SBN 200041)
     LAW OFFICES OF MICHELLE GHIDOTTI
 3
     1920 Old Tustin Avenue
 4   Santa Ana, CA 92705
     Ph: (949) 427-2010
 5   Fax: (949) 427-2732
     kzilberstein@ghidottilaw.com
 6
 7   Attorney for Creditor
     U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust
 8
 9                             UNITED STATES BANKRUPTCY COURT
10                SOUTHERN DISTRICT OF CALIFORNIA – SAN DIEGO DIVISION
11
12   In Re:                                               )   CASE NO.: 16-00065-LA13
                                                          )
13   Michael A Lopez,                                     )   CHAPTER 13
                                                          )
14            Debtors.                                    )   CERTIFICATE OF SERVICE
15                                                        )
                                                          )
16                                                        )
                                                          )
17                                                        )
18                                                        )
                                                          )
19                                                        )
20
21                                    CERTIFICATE OF SERVICE

22
              I am employed in the County of Orange, State of California. I am over the age of
23
     eighteen and not a party to the within action. My business address is: 1920 Old Tustin
24
25   Avenue, Santa Ana, CA 92705.

26            I am readily familiar with the business’s practice for collection and processing of
27
     correspondence for mailing with the United States Postal Service; such correspondence would
28
     be deposited with the United States Postal Service the same day of deposit in the ordinary

     course of business.
                                                      1
                                       CERTIFICATE OF SERVICE
 1   On May 1, 2018 I served the following documents described as:
 2                 CHANGE OF ADDRESS
 3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
 4
     envelope addressed as follows:
 5
 6   (Via United States Mail)
     Debtor                                              Chapter 13 Trustee
 7   Michael A Lopez                                     Thomas H. Billingslea
     3018 Via De Paz                                     401 West A Street, Suite 1680
 8
     Carlsbad, CA 92010                                  San Diego, CA 92101
 9
     Debtor’s Counsel                                    U.S. Trustee
10   John C. Colwell                                     United States Trustee
11   Law Offices of John C. Colwell, a PLC               Office of the U.S. Trustee
     121 Broadway                                        880 Front Street
12   Ste. 533                                            Suite 3230
     San Diego, CA 92101                                 San Diego, CA 92101
13
14
     _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
15   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
16
17   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
     Eastern District of California
18
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
19   America that the foregoing is true and correct.
20
            Executed on May 1, 2018 at Santa Ana, California
21
     /s / Ariel Del Pinto
22
     Ariel Del Pinto
23
24
25
26
27
28




                                                     2
                                      CERTIFICATE OF SERVICE
